BROWN, P. J.
I advise an affirmance of the order in this case without an opinion. Relator was charged with gross carelessness in changing the reading of the water meter of the Citizens’ Electric Illuminating Company in July, 1891, and in recommending the reduction of the reading. The readings from the meter appear at folio 60 of the appeal book. There is no evidence that there was anything the matter with the hand of the meter which registered hundred thousands. Without, apparently, any justification, relator recommended a reduction of the reading of March 12th to 542,157 feet. This was far below the register for January 19th. There was no complaint that the readings of December and January were wrong, and, unless they were, the reading of March 12th was about right. Relator made no examination of the matter until May, and in July reduced the reading of March 1,000,000 feet. His action is somewhat remarkable, and, although he had *164been in the city’s employ many years, and bore an excellent character, the respondent had power to remove him; the facts justified it, and I do not think the court ought to reverse his decision. There is no question of law in the case, and nothing calling for an opinion. All concur.